     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 1 of 18 Page ID #:634

1     DYKE E. HUISH, ESQ.
      SBN 167690
2     26161 MARGUERITE PARKWAY
      SUITE B
3     MISSION VIEJO, CA, 92692
      Telephone: (949) 837-8600
4
      Huishlaw@mac.com
5
      Attorney for Defendant, Tatiana Farook
6

7                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
8

9
        UNITED STATES OF AMERICA,                           CASE NO.: 0973-2:16-CR-00292-2
10

11                            Plaintiff                     SENTENCING MEMORANDUM

12
        vs.                                                 HONORABLE JESUS G. BERNAL,
13                                                          UNITED STATES DISTRICT JUDGE

14                                                          HEARING : DECEMBER 14, 2020
                                                            TIME:     2:00 PM
15
        TATIANA FAROOK
16                                  Defendant.

17

18
                                                 INTRODUCTION
19
               Defendant Tatiana Farook respectfully submits the following Sentencing Memorandum
20
      to assist the Court in determining a proper sentence for her conduct. Herein, we respectfully
21
      request that that Court consider our request for a probationary sentence that is consistent with
22
      that of her husband and Co-Defendant Syed Raheel Farook.
23
              At the outset the defendant and her attorneys wish to declare our deepest sadness for the
24    loss of life which took place on December 2, 2015 in San Bernardino. The case of Ms. Tatiana
      Farook came to light as a result of the exceptional investigation performed by State and Federal
25
      Law Enforcement Agency’s. Collectively they performed thousands of hours of investigation



                                                        1
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 2 of 18 Page ID #:635

1     and interviews completing exemplary work in the face of a horrific tragedy.
             We wish the Court to know that no evidence was found nor has been suggested that Ms.
2
      Tatiana Farook played any part in those appalling events. Her crime and subsequent plea stand
3
      alone, unconnected, and separately from the acts of her brother-in-law and sister-in-law.
4            And yet it is hard to extradite ourselves from the long and dark shadows that falls from the
      insidious acts of others. No matter how we analyze this problem we know that the cloud hangs
5
      over this sentencing. We are all humans and we accept this as a reality.
6
             At the same time, we also know that we are in exceptional hands given the experience and
7     wisdom of this Court. We do not speak words of flattery but rather comfort knowing that
      collectively we can transcend the murderous acts of others to analyze this problem for what it
8
      really is – an unrelated misguided act of love between sisters.
9

10           Our request for probationary sentence is based upon the following relevant factors:

11
      1.       Ms. Farook took honest responsibility for her actions.
12
      2.       This was not a crime of opportunity nor for personal financial gain.
13    3.       Her background and personal history.
      4.       How this case has drastically altered her life.
14
      5.       The unlikelihood of reoffending.
15
      6.       A comparison of other like cases.
16

17
      NATURE OF THE OFFENSE AND CHARACTERISTICS OF TATIANA FAROOK
18
               While it is traditional to place large amounts of boilerplate law into a Sentencing
19
      Memorandum, we are fully aware of this Court’s understanding of the United States Sentencing
20
      Guidelines and Laws. It seems superfluous to burden Your Honor with excessive recitations of
21
      law and code which are well known by this Court. As we seek a ruling outside the guidelines
22
      our presentation will focus on those items which we believe will assist the Court in the
23
      determination of an “individualized assessment” for Ms. Farook that meets the standards set
24
      forth in United States v. Booker.1
25
      1    In United States v. Booker, 543 U.S. 220 (2005), the Supreme Court made clear that the Sentencing



                                                         2
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 3 of 18 Page ID #:636

1             The facts of this case are simple. The sister, Co-Defendant Chernykh, of Ms.

2     Farook, who is a Russian citizen, had come to the United States in search of a better life

3     and to be near Ms. Farook. It is not an over exaggeration to tell this Court that Ms. Farook

4     and Ms. Chernykh are extremely close. They share a deep love and commitment to one

5     another and have for their entire lives. Their parents live in Israel and offer little in the

6     way of support for the two sisters. The two women have had to care for one another for the

7     bulk of their lives.

8             While living here in Riverside County, Ms. Chernykh met and began dating a man.

9     Subsquently she became pregnant. They were not married and he quickly began to use the

10    child as a pawn in their relationship. Additionally, the relationship was troubled and had

11    overtones of ongoing unacceptable confllict. The situation became intolerable and Ms.

12    Chernykh was faced with a troubling dilemma, she could return to Russia and lose her

13    child or she could break the law and stay in America with her baby and to be near to her

14    sister. She choose to stay.

15            What followed is the very crime for which Ms. Farook has accepted honest

16    responsibility. Ms. Farook participated in a scheme, to keep her sister in the United States,

17    through a false and dishonest marriage. Furthermore, she added to the problem when she

18    told FBI agents that the couple was properly married. She has admitted this was wrong

19    and she should never have done this.

20

21    Guidelines are in fact just that – guidelines – and that courts are no longer required to impose sentences
      within the range dictated by the Guidelines. Instead, the Guidelines range is only one of a number of factors
22    the District Court is required to take into account when imposing sentence. Stated another way, the Supreme
      Court in Booker “rendered the Guidelines ‘effectively advisory’ and permitted sentencing courts to tailor
23    the appropriate punishment to each offense in light of other concerns.” United States v. Cavera, 550 F.3d
      180, 187 (2d Cir. 2008), cert. denied, 129 S. Ct. 2735 (2009) (quoting Booker, 543 U.S. at 245). See also
24    Gall v. United States, 552 U.S. 38, 48-51 & n.6 (2007) (the sentencing judge must “make an individualized
      assessment based on the facts presented,” and has “a broad command to consider ‘the nature and
25    circumstances of the offense and the history and characteristics of the defendant.”’) (quoting 18 U.S.C. §
      3553(a)(1)).




                                                           3
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 4 of 18 Page ID #:637

1             Ms. Farook stands before this Court honestly taking responsibility for her actions.

2     She seeks no excuse. However, as her lawyer, I hope the Court will permit me an

3     explanation.

4             Ms. Farook is an exceptional person. She is kind, hard working and devoted. She

5     acted out of love and concern for multiple people. While this may not be a good reason for

6     criminal actions, she, like Jean Valjean in Victor Hugo’s Les Miserables, performed acts

7     born out caring for others. Her deeds had no sinister undertow nor neferious scheme. I do

8     not make this as an emotional plea but rather as a factual reality. Some crimes are done for

9     money, other for lust or personal pleasure. This was done because my client loved her

10    sister and did not know another way to solve the dilemma.

11

12                   MR. FAROOK RESPECTFULLY REQUESTS A DOWNWARD
                              VARIANCE UNDER 18 U.S.C. 3553(A)
13

14            There is an old axiom that when a man kneels down at night, he never prays to be

15    punished but rather to be forgiven. Perhaps this is the nature of humankind, we seek

16    understanding and forgiveness. But it is also a duty to accept responsibility and fairly receive

17    one’s punishment. Because this too is also correct.

18            At the outset we recognize that this felony conviction will create, what Judge Jed S.

19    Raykoff described as a type of “civil death” for Ms. Farook. 2 In these days of instant access to

20    information there will be no place that Ms. Farook can ever go, nothing she can ever do and no

21    job she will ever seek that will not see the brand of “Convicted Felon” seared across her

22

23
      2  Judge Jed S. Raykoff has written extensively on imposing a sentence that considers not only the offense
24    but also the conduct as measured against the totality of the defendant’s entire life and character. United
      States v. Adelson, 441 F. Supp. 2d 506 (2006). Judge Frederic Block has addressed the collateral statutory
25    and regulatory consequences of a felony conviction, which in themselves constitute a form of civil death,
      to grant a variance and impose a sentence of probation. United States v. Nesbeth, 15 Cr. 18 (FB) (EDNY
      2016).



                                                          4
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 5 of 18 Page ID #:638

1     forehead. Furthermore, her life and this case will always be linked to the tragic events that

2     precipitated the investigation of this matter. This factor supports a request for a variance from

3     the federal guidelines on its face. And while it is true that such a brand is placed upon all

4     convicted felons, we seek to express its damage to this individual here in this specific case.

5            For her act in this case she has suffered embarrassment, worldwide humiliation

6     through thousands of ongoing news stories, she lost her job, and was dismissed from

7     Nursing School where she had a near perfect grade point average. The State Nursing

8     Board has told her she cannot become a nurse and her personal marriage has been in

9     turmoil due to the unrelenting pressure from the family’s connection to those who

10    committed terrorist acts. Her burdens have been uniquely different than any I have seen in

11    my 28 years of practice. And yet she bears it with an open and grateful heart and honest

12    remorse.

13           For Ms. Farook, this case is and always will be a type of life sentence. No matter where

14    she goes or what she does both her actions and the horrible acts of her brother-in-law and sister-

15    in-law will follow her. Unlike anyone else that has committed a similar offense, her burden is

16    enhanced and always shall be tainted for the outrageous acts of others.

17           For Ms. Farook, this is a reality that has followed her since the day the agents arrived at

18    her door with the news of the shooting and it will stay with her for the rest of her life. For this

19    alone the Court can consider a downward variance and ultimately probation.

20

21

22

23

24

25




                                                        5
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 6 of 18 Page ID #:639

1                       MS. FAROOK IS UNLIKELY TO COMMIT THIS CRIME
                             OR ANY OTHER TYPE OF CRIMES AGAIN
2

3              The life well lived has value. A good woman who stumbles should be evaluated and

4     measured for who she is in her totality, not solely on the face of her mistake. Goodness has a

5     place in the evaluation of the man, not just the crimes. The Courts agree that such a life deserves

6     to be evaluated and, if warranted, granted a downward variance from the guidelines. In the case

7     of the United States v. Martin, 520 F.3d 87 (1st Cir. 2008), the Court affirmed a 91-month

8     variance down from the guideline range based in part on “the support that the defendant stood to

9     receive from her family [and] personal qualities indicating her potential for rehabilitation.” Ms.

10    Farook is just the kind of person that warrants consideration under cases like United States v.

11    Martin.

12              Ms. Farook is above all an exceptional sister, mother, and wife. She values the

13    simplicity of family life. We also wish the Court to know that she does not live a flashy life.

14    She is plain in her lifestyle and she is not given to acts of tawdry behavior. She does not drink

15    alcohol and lives a generally religious existence. She works hard as a cosmotolgist now with

16    little hope to ever become a nurse.

17             When you look at her as a whole it is easy to see that this mistake was the beginning,

18    middle, and the end of her entire “criminal career.” She has not exhibited an predilection

19    towards criminal behavior ever before nor since.

20             Indeed, it could be argued in many ways that this is aberrant behavior and should be

21    granted a downward departure on its face.

22             The U.S. Sentencing Commission recently completed a multi-year study and a report

23    was released on January 13, 2013, entitled, Recidivism of Offenders on Federal Community

24    Supervision.3 The report identifies several factors that can increase or decrease a person's risk of

25
      3
          The report was authored by William Rhodes, Ph.D., Christina Dyous, M.A., Ryan Kling, M.A., Dana



                                                        6
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 7 of 18 Page ID #:640

1     committing a new offense or being revoked during their period of supervision. Factors that

2     increase risk include criminal history, gender, race, drug abuse problems, mental health issues,

3     unemployment and the need for financial help, housing, and transportation. Factors that

4     decrease risk include having a strong social support system, marketable educational and

5     vocational skills, motivation to change and age.

6            Ms. Farook does not have a criminal history; she does not suffer from substance abuse

7     nor need mental health treatment. She does not need financial assitance, housing, nor

8     transportation assistance. She has created and maintains a strong family support system and a

9     sincere purpose in her desire to take care of her family. Ms. Farook, not being able to find a job,

10    began her own business as a Cosmotolgist. She works long hours, when permitted, and has

11    found a measure of success in her new busienss. In short, Ms. Farook has none of the factors

12    that increase the risk of recidivism and she has all of the factors that decrease her risk of

13    recidivism.

14           Ms. Farook is the classic example of the individual that comes before the Court one time

15    and will never return again. The criminal behavior at issue is the anomaly. This too give rise to

16    consider probation.

17

18                                          OTHER LIKE CASES

19           The Court may wish some information on other like cases in searching for the proper

20    sentence for Ms. Farook. While each case is obviously a situation unto itself, the Court can look

21    to similar cases to assist in maintain uniformity in handing down a sentence. 4

22           Accordingly, counsel for Ms. Farook performed a search to find similar cases that might

23

24    Hunt, Ph.D., and Jeremy Luallen, Ph.D., and the study was funded by the Department of Justice.
      4 Counsel for Ms. Farook has reviewed the Sentencing Memorandum of Mr. Farook. In said

25    Memorandum his Attorney lays out many like cases and circumstances. Knowing the Court is well aware
      of these similar situations, Ms. Farook seeks to incorporated Mr. Farook’s Memorandum here as well
      feeling a repeat of that information would be overly burdensome and unnecessary for this Court.



                                                         7
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 8 of 18 Page ID #:641

1     assist the Court. At the outset, we wish to inform the Court that while there are many cases

2     charged and prosecuted for Marriage Fraud none matched the facts of this case. In nearly every

3     other case the defendants comitted the frauds for monetary gain. In those cases the defendant’s

4     concocted elaborate schemes, charged immigrants sometimes huge fees and conspired to break

5     the law. Sentences ranged from probation to around two years in prison for the most heinous of

6     all the Marriage Frauds. Most hovered in or around the eight months’ range – but again it should

7     be noted thee sentences were given to those who acted for money or selfish motivations, not out

8     of concern for a family member.

9              These three cases may be instructive for the Court. There were taken from local cases

10    and across the country. We admit at the outset we did not look at all cases with such a charge

11    but tried to find ones that offered guidance. Every case that follows was a planned scheme for

12    money.

13       1. United States v. Nisha Bhargava and Ajit Bhargava (Santa Ana California -
            January, 2016)
14
         Ajit and Nisha Bhargava ran a fraudulent marriage and visa business for citizens of India. In
15       many cases they charged between $15,000 and $60,000 to create false documents and sham
         marriages. They recruited underprivileged United States citizens and paid them $2,000 to
16       participate in the sham marriages they and their family arranged. They took false photos,
         falsified documents and practiced false interviews and often did not even pay their stooges
17       for their services saying “who would believe a drug addict.”

18       Ajit Baragava was sentenced to 7 months in prison ($40,000 fine)
         Nisha Bhargava was sentenced to 4 months in prison.
19       Their daughter received a rehab program with no jail.

20       2. United States v. Jamar Thomas, et al (Rochester New York – October, 2017)

21       Jamir Thomas and four associates organized a scheme to marry immigrants to local citizens
         for a fee or around $5,000. Thomas hand selected local woman, recruited them and devised
22       a plan for them to marry immigrants in order to obtain United States citizenship. The group
         also prepared false documents and occasional even acted as witnesses for the weddings.
23       Federal agents performed a sting operation to capture the Thomas and his co-conspirators.

24       Jamar Thoams was sentenced to 12 months in prison.
         Khaaliqa Kegler was sentenced to six months’ home confinement.
25       Chimere Brooks, was sentenced to two years of probation. No confinement.




                                                       8
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 9 of 18 Page ID #:642

1         3. United States v. Jason Shiao (Los Angeles California – April, 2017)

2         Jason Shiao who falsely posed as an attorney as part of his elaborate scheme to dupe mostly
          Chinese immigrants into falsified marriages. Their general fee to immigrants was
3         approximately $50,000. Shiao and his daughter, Lynn Leung (45) went to considerable
          lengths to make the marriages appear real including bogus photos, tax returns, marriage
4         certificates, phony ceremonies, life insurance policies and bank accounts. His acts were
          sophisticated and orchestrated and involved numerous victims. He also paid U.S. citizens
5         $15,000 to participate in the scheme.

6         Jason Shiao was sentenced to two years in prison.
          Lynn Leung was sentenced to six months in prison.
7
          The range for these example cases is anywhere from probation with no confinement up to
8
      two years’ prison. Yet in each an ever case there was a common thread, money. The schemes
9     and shams where done to make money. The parties planned and plotted ways to take advantage
      of others for the sheer purpose of making money. They took advantage of distraught citizens of
10
      both the United States and those seeking to live here. In many cases their schemes netted them a
11
      substantial windfall of unknown value. And even in the worst case scenario the maximum
12    sentence given was 2 years.
          Ms. Farook shares nothing in common with these characters or their nefarious schemes.
13
      Indeed, in one case the parties were merely charged with the misdemeanor versions of this type
14
      of case. It is not hard to surmise that but for the terrorist attacks that brought this case to light,
15    this too would have been at most misdemeanor conduct.

16
                                                  ATTACHMENTS
17

18            To assit the Court we have attached letters of recommendation and certificates that
      demonstrate some of Ms. Farook’s successful activies.
19

20

21

22

23

24

25




                                                          9
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 10 of 18 Page ID #:643

1                                               CONCLUSION

2             There is no doubt that Ms. Farook made a poor choice. She has accepted full

3      responsibility. The defense is confident that she will overcome this chapter in her life.

4             A probationary sentence, given the facts, circumstances of the case and the interests of

5      justice are warranted as opposed to sending Ms. Farook to prison for any period of time. It would

6      be difficult, for instance, to argue that a sentence that includes electronic monitoring would be

7      inappropriate in this case. Nor could it be said that such a sentence would not “afford adequate

8      deterrence to criminal conduct.” But given the sentence given to the Co-Defendant and her

9      husband Syed Raheel Farook, straight probation seems appropriate.

10            Therefore, based upon the consideration of the factors set forth in §3553(a), coupled with

11     the statutory directive of §3553(a) that “the court shall impose a sentence, sufficient but not

12     greater than necessary to comply with the purposes set forth in 18 U.S.C. §3553(a)(2),” the

13     defense requests that this Court impose a sentence of probation.

14

15     Dated: 11/25/2020                     Respectfully submitted,

16

17

18
                                             ___________________________
19                                           DYKE HUISH
                                             ATTORNEY FOR TATIANA FAROOK
20

21

22

23

24

25




                                                        10
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 11 of 18 Page ID #:644

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            11
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 12 of 18 Page ID #:645

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            12
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 13 of 18 Page ID #:646
       BreEZe - State of California                                                                                                                                                         https://www.breeze.ca.gov/datamart/quickStartMenuCADCA.do
1

2                                                                                                                                                                    About Bre EZe               FAQ's         He lp Tutoria ls



3
                                                                                                                                                                                                                                       S kip na viga tion

4                                       Logge d in as FA R OOK, TATIA NA A                                                                                                                            Up d a te P ro file | Lo g o ff | Co n ta c t Us

                                                                                                                                                                                  Lic e n s e /Re g is tra tio n
                                      Qu ic k S ta rt Me n u                                                                                                                      In fo rm a tio n
                                                                                                                                                                                  Lice ns e /Re gis tra tion
5                                     To s ta rt, choos e a n option, a nd you will re turn to this Quick S ta rt me nu a fte r you ha ve finis he d.                             Numbe r:
                                                                                                                                                                                  Lice ns e /Re gis tra tion
                                                                                                                                                                                                                   543108

                                                                                                                                                                                                                   Co s m e to lo g is t
                                                                                                                                                                                  Type
                                                                                                                                                                                  Lice ns e /Re gis tra tion
                                      Lic e n s e Ac tivitie s                                                                           Ad dition a l Ac tivitie s               S ta tus :
                                                                                                                                                                                                                   Cu rre n t
6                                         Ma n a g e yo u r lic e n s e in fo rm a tio n                                                     P a ym e n t Re c e ip ts (2)        Lice ns e /Re gis tra tion
                                                                                                                                                                                  Expira tion:
                                                                                                                                                                                                                   09/30/2022
                                         Cos metologis t 543108                                                                              Ad d Au th o rize d Re p re s e n ta tive s s :
                                                                                                                                                                                Addre
                                                                                                                           S e le c t                                             Re s ide nce P hone :
                                                                                                                                             Lic e n s e No tific a tio n S u b s cMore
                                                                                                                                                                                   rip tioInfo
                                                                                                                                                                                            ns
7
                                      Ap plic a tio ns
                                         S ta rt a Ne w Ap p lic a tio n o r Ta ke a n Exam

8
                                                                                                                           S e le c t

                                         Fin is h In c o m p le te Ap p lic a tio n s

9                                        Cos me tologis t - Lice ns e by Re ciprocity                                      S e le c t




                                                                                               Back to Top | Conditions of Us e | P riva cy P olicy | Acce ss ibility
10                                                                                                           Copyright © 2019 S ta te of Ca lifornia




11

12

13
       1 of 1                                                                                                                                                                                                                                               10/27/2020, 9:44 PM
14

15

16

17

18

19

20

21

22

23

24

25




                                                                                                                                        13
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 14 of 18 Page ID #:647

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            14
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 15 of 18 Page ID #:648

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            15
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 16 of 18 Page ID #:649

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            16
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 17 of 18 Page ID #:650

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            17
     Case 2:16-cr-00292-JGB Document 149 Filed 11/25/20 Page 18 of 18 Page ID #:651

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                            18
